UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8076


GREGORY CHARLES KRUG,

                  Plaintiff - Appellant,

             v.

JO ANN FARRINGTON; ANNIE A. WONG,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:08-cv-00658-GBL-JFA)


Submitted:    January 13, 2009               Decided:   January 20, 2009


Before WILLIAMS,     Chief   Judge,   and   TRAXLER   and   KING,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Gregory Charles Krug, Appellant Pro Se


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gregory      Charles    Krug       appeals    the     district     court’s

order transferring his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971)    to    the   United     States       District       Court    for   the   Middle

District of Tennessee.              We have reviewed the record and find no

reversible error.           Accordingly, we affirm for the reasons stated

by the district court.              Krug v. Farrington, No. 1:08-cv-00658-

GBL-JFA    (E.D.      Va.    July     21,   2008).          We   dispense   with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                              2